The correctness of the watches of plaintiff’s witnesses was established by comparison with standard New York city time as used at police headquarters and regulated at Tiffany’s.
The denials as to sales between twelve and one o’clock a. m. Sundays were so indefinite as to raise ho issue for the jury, or require the submission of the question as to credibility of plaintiff’s witnesses. (Culhane v. City, 60 N. Y. 133; Same v. Same, 67 Barb. 562; Tolman v. Syracuse, 27 Hun, 325; Taylor v. Ry. Co. 16 App. Div. 1.)
Judgment and order affirmed, with costs. No opinion.